Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 6, 9, 11-14, 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rasheed (US 9,177,763) in view of Katsura (US 4,933,063).
Regarding claim 1, Katsura teaches a process kit configured for use in a process chamber for processing a substrate, comprising: 
a shield (138) having a cylindrical body having an upper portion and a lower portion, wherein the upper portion includes an outwardly extending ledge (Fig. 1); 

Rasheed does not teach a heater coupled to an adapter section and configured to be electrically coupled to at least one power source of the processes chamber to heat the shield. 
Katsura directed to a sputtering apparatus teach a heater (21, Fig. 5) coupled to a shield and configured to be electrically coupled to at least one power source of the processes chamber to heat the shield (Heater controller).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adapter section of Rasheed by providing a heater coupled to the adapter section and configured to be electrically coupled to at least one power source of the processes chamber to heat the shield, as taught by Katsura, because it would suppress particles due to peel off of the sputtered film (col. 4, l. 50-55). 
Regarding claim 3, Rasheed teaches a sealing surface (181) on which a process chamber lid (162) rests to seal off an inner volume of the process chamber when the process kit is placed in the process chamber, and a resting surface (175, 181) disposed opposite the sealing surface to be supported by a chamber wall (110) of the process chamber when the process kit is placed in the process chamber (Fig. 1, col. 5, ln. 55-65).  
Regarding claim 6, Rasheed teaches a process chamber configured for processing a substrate, comprising: 
#1085454_1FILED VIA EFS-WEB, January 21, 2021RESPONSE TO FINAL OFFICE ACTIONa chamber wall (110, Fig. 1) at least partially defining an inner volume within the process chamber;
 a sputtering target (114) disposed in an upper section of the inner volume; 

and a process kit surrounding the sputtering target and the substrate support, the process kit comprising: a shield (138) having a cylindrical body having an upper portion and a lower portion, wherein the upper portion includes an outwardly extending ledge; 
an adapter section (142) having a resting surface that is supported by the chamber wall (110),
a sealing surface (181, col. 9, ln. 33) opposite the resting surface on which a process chamber lid rests to seal off the inner volume of the process chamber, 
and an inwardly extending ledge that contacts the outwardly extending ledge of the shield at a position above the lower portion of the shield (138, Fig. 1). 
Rasheed does not teach a heater coupled to the adapter section and configured to be electrically coupled to at least one power source of the processes chamber to heat the shield.  
Katsura directed to a sputtering apparatus teach a heater (21, Fig. 5) coupled to a shield and configured to be electrically coupled to at least one power source of the processes chamber to heat the shield (Heater controller, col. 4, ln. 40-55).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adapter section of Rasheed by providing a heater coupled to the adapter section and configured to be electrically coupled to at least one power source of the processes chamber to heat the shield, as taught by Katsura, because it would suppress particles due to peel off of the sputtered film (col. 4, l. 50-55). 
Regarding claims 4 and 9, Rasheed teaches a path (365, col. 9, ln. 33) disposed between the shield and the adapter section sufficient to allow a cleaning gas to be introduced into the process chamber.  

Regarding claim 11, Rasheed teaches at least one of: a gas supply (126) configured to provide a cleaning gas into the inner volume of the process chamber and either an RF power source (134), a DC power source (183, col. 7, ln. 15-35). 
Regarding claim 12, Rasheed teaches at least one of: the RF power source is coupled to at least one of a biasable pedestal of the substrate support (col. 4, ln. 5-15). 
Regarding claim 13 and 22, Rasheed does not teach in a bottom surface of the upper portion is disposed above the heater.  
Katsura teaches a shield (15) with an upper portion with a ledge for connecting to a chamber lid and teaches a bottom surface of the upper portion is disposed above the heater (21, Fig. 5). #1085454_1FILED VIA EFS-WEB, January 21, 2021RESPONSE TO FINAL OFFICE ACTION Serial No. 16/438,560 Page 5 of 10  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bottom surface of the upper portion of Rasheed by providing a bottom surface of the upper portion is disposed above the heater, as taught by 
Regarding claim 14, Rasheed teaches the sputtering target is made from a metal or metal oxide. 
Katsura teaches the target is made from quartz, tungsten or molybdenum (col. 6, ln. 19). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target material of Rasheed by providing the target is at least tungsten, as taught by Katsura, because it would suppress particles from limiting peel off from reactor shields
Regarding claim 26, Rasheed teaches a process kit configured for use in a process chamber for processing a substrate, comprising: 
a shield (138) having a cylindrical body having an upper portion and a lower portion; 

Rasheed does not teach a heater coupled to the adapter section at a position below the bottom surface of the upper portion of the shield and configured to be electrically coupled to at least one power source of the processes chamber to heat the shield.  
Katsura teach a heater (21, 22) coupled to the shield at a position below the bottom surface of the upper portion of the shield (Fig. 5) and configured to be electrically coupled to at least one power source of the processes chamber to heat the shield (heater controller, col. 4, ln. 40-55).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adapter section of Rasheed by providing a heater coupled to the adapter section and configured to be electrically coupled to at least one power source of the processes chamber to heat the shield, as taught by Katsura, because it would suppress particles due to peel off of the sputtered film (col. 4, ln. 50-55). 
Regarding claim 27, Rasheed teaches the inwardly extending ledge contacts (Fig. 5 and 6) an outwardly extending ledge of the shield at a position above the lower portion of the shield (138).
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rasheed and Katsura as applied to claims 1 and 6 above, and further in view of Hosokawa (US 5,518,593).
Regarding claims 2 and 7, Rasheed does not teach the heater includes at least one of a lamp, radiative heating, or embedded resistive heaters.  
Hosokawa teaches the heater is configured to be electrically coupled to at least one power source of the processes chamber to heat the shield (col. 11, ln. 22-45) and the heater includes at least one of a lamp, radiative heating, or embedded resistive heaters (winding, 127, Fig. 18).  
. 
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rasheed and Katsura as applied to claims 1 and 6 above, and further in view of Selbrede (US 2002/0020429).
Regarding claims 5 and 10, Rasheed does not teach the adapter section includes a port configured to be coupled to a remote plasma source configured to provide an activated cleaning gas into the inner volume of the process chamber during use.  
Selbrede teach a port configured to be coupled to a remote plasma source (109, Fig. 1) to provide an activated cleaning gas into an inner volume of the process chamber during use (128) because it would clean the interior of the process chamber ([0011-0012]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adaptor section of Rasheed by providing the adapter section includes a port configured to be coupled to a remote plasma source to provide an activated cleaning gas into an inner volume of the process chamber during use, as taught by Selbrede, because it would clean the interior of the processing chamber ([0011-0012]).
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rasheed and Katsura as applied to claims 1 and 6 above, and further in view of Black (US 6,432,203). 
Regarding claim 21 and 24, Rasheed does not explicitly teach the heater (340) is supported in an annular cavity of the adapter section. 
Black teaches the heater (340) is supported in an annular cavity (141, Fig. 5a, col. 6, ln. 15-26).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adapter section of Rasheed by providing the heater (340) is supported in an . 
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rasheed and Katsura as applied to claims 4 and 9 above in view of Schieble (US 2015/0380223). 
Regarding claims 23 and 25, Rasheed does not teach the path is a gap disposed between an annular leg that extends into an annular trench formed in a deposition ring disposed below the shield.  
Schieble teaches the path is a gap disposed between an annular leg (328, Fig. 1) that extends into an annular trench formed in a deposition ring (212) disposed below the shield (150, Fig. 1). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the gap of Rasheed by providing the path is a gap disposed between an annular leg that extends into an annular trench formed in a deposition ring disposed below the shield, as taught by Schieble, because it would hinder and impede ingress of plasma species into this region [0041]. 
Response to Arguments
Applicant’s arguments, see the pre-appeal brief, filed March 1, 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the prosecution has been reopened and the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rasheed (US 9,177,763) in view of Katsura (4,933,063). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/Primary Examiner, Art Unit 1794